Title: [Diary entry: 21 March 1786]
From: Washington, George
To: 

Tuesday 21st. Thermometer at  in the morning—60 at Noon, and 58 at Night. Wind brisk from the No. West all day (drying the ground finely)—in the morning it was a little cloudy but clear afterwards. The Count de Cheiza D’Artingnon (so calling himself) was sent, with my horses, to day, at his own request, to Alexanda. Mr. Shaw went to town to day on my business. In the So. West square of my fruit Garden, beginning with the upper row, next the cross walk, the following trees were planted—viz.—1st. row 4 damisons—3d. Row 4 common plumbs—5th. row 4 damisons—7 Row 4 common Plumbs—9th. row 4 damisons; according to my Gardiners account—all from Mr. Manleys place—And in the So. East square, at the east side of the 3d. Row (counting

from the cross Walk) are 2 Pears (common) from the same place. A Captn. Hite came here between breakfast and dinner to see if I would join him in an Iron work on the So. Branch wch. proposition I rejected—and Captn. W. Brooke came here to dinner and returned afterwds. Mr. Shaw returned from Alexandria abt. 9 Oclock at Night.